UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4942


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER JASON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00123-D-1)


Submitted:   May 27, 2014                   Decided:   June 4, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher      Jason   Williams      appeals     his     540-month

sentence   following      his   guilty    plea   to    two   counts    of   sex

trafficking of children, in violation of 18 U.S.C. § 1591(a)(1),

(b)(2) (2012).   Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether Williams’

sentence is reasonable. *       Although advised of his right to file a

supplemental   pro   se    brief,   Williams     has   not   done   so.     The

Government seeks to dismiss the appeal based on the appellate

waiver provision in the plea agreement.

           We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).            We “generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”   United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                A

defendant’s waiver is valid if he agreed to it “knowingly and

     *
       Specifically, counsel questions whether the district court
imposed “an unreasonable sentence by treating the Guidelines
provisions for sexual exploitation as reasonable, by not giving
sufficient weight to the [18 U.S.C.] § 3553(a) [2012] factors,
and by not downwardly departing given Williams’s history of
traumatic sexual abuse as a four-year-old boy.”     (Anders Brief
at 1).



                                      2
intelligently.”        United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).         “Although the validity of an appeal waiver

often depends on the adequacy of the plea colloquy, the issue

ultimately     is    evaluated      by   reference     to   the        totality    of   the

circumstances,” United States v. Davis, 689 F.3d 349, 355 (4th

Cir.   2012)    (internal     quotation        marks   omitted),         such     as    “the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea   agreement.”          Thornsbury, 670 F.3d       at     537    (internal

quotation marks omitted).

            Our review of the record leads us to conclude that

Williams knowingly and intelligently waived his right to appeal

his sentence.        Because the issues he seeks to raise on appeal

fall within the scope of the waiver, we grant the Government’s

motion to dismiss Williams’ appeal of his sentence and dismiss

this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes      our   review    of    the   sentence,        the    waiver       does    not

preclude our review of any errors in Williams’ conviction that

may be revealed pursuant to the review required by Anders.                               In

accordance with Anders, we have reviewed the entire record and

have found no meritorious issues that are outside the scope of

the appeal waiver.            We therefore affirm the district court’s



                                           3
judgment as to all issues not encompassed by Williams’ valid

waiver of his right to appeal.

           This court requires that counsel inform Williams, in

writing,   of    his   right     to   petition    the    Supreme    Court    of   the

United States for further review.                If Williams requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Williams.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before    this    court   and

argument would not aid the decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                         4